Citation Nr: 0710069	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  05-06 691A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida 


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
unauthorized medical service provided to the veteran by 
Tallahassee Memorial Hospital from October 11, 2000 to 
October 13, 2000.  



REPRESENTATION

Appellant represented by:	Unclear


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel




INTRODUCTION

The veteran served on active duty from October 1958 to August 
1963.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2005 decision of the 
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Gainesville, Florida. 

The appeal is REMANDED to the VAMC.  VA will notify the 
appellant if further action is required.


REMAND

The only evidence before the Board is a duplicate Medical 
Administrative Services (MAS) file.  A preliminary review of 
this evidence indicates that the current record is incomplete 
and precludes appellate review.  

The record before the Board does not contain the actual 
January 2005 decision on appeal.  The March 2005 Statement of 
the Case relates that the decision approved VA payment to 
stabilization, but it offers no details as to what portion of 
the treatment VA authorized and why it denied the remaining 
treatment.  

The Statement of the Case refers to a "clinical review" 
which determined the date of the veteran's stabilization.  
The record before the Board does not include this "clinical 
review" or even identify its source.  The Statement of the 
Case also refers to the veteran's February 2005 Notice of 
Disagreement, in which the veteran apparently made assertions 
in support of his claim.  The record before the Board does 
not contain this correspondence.  

In a March 2005 VA Form 9, the veteran alleged that VA 
doctors directed him to seek treatment at Tallahassee General 
Hospital.  The record before the Board does not contain any 
VA treatment records from October 2000.  

The veteran's March 2005 VA Form 9 also indicates that the 
veteran desired a hearing before a member of the Board at a 
local office.

While it appears that the American Legion may be the 
veteran's representative, the record before the Board is 
unclear on this matter.  This matter also requires the 
veteran's claims file for clarification.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's complete claims 
file and associate it with the veteran's 
duplicate MAS file.

2.  Ask the veteran to identify the VA 
facility which directed him in October 
2002 to seek treatment for his ankle at 
Tallahassee General Hospital; obtain 
copies of all October 2000 medical records 
located at that VA medical facility, as 
well as the "clinical review" referred 
to by Statement of the Case, which have 
not been previously secured.  The veteran 
is asked to send this information to the 
AOJ himself as soon as possible to avoid 
delay in the adjudication of his claim. 

3.  Schedule and coordinate an in-person 
hearing before a travel section of the 
Board, sitting at the St. Petersburg, 
Florida, RO, unless otherwise notified by 
the veteran, in writing.  

4.  Then, readjudicate the veteran's claim 
for payment or reimbursement of the cost 
of unauthorized medical service provided 
to the veteran by Tallahassee Memorial 
Hospital from October 11, 2000 to October 
13, 2000.  If the benefit sought on appeal 
remains denied, provide the veteran with 
an SSOC.  

The SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


